RENDERED: DECEMBER 17, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1182-MR


ERNEST MERRIWEATHER                                              APPELLANT


                APPEAL FROM CHRISTIAN CIRCUIT COURT
v.                 HONORABLE ANDREW SELF, JUDGE
                        ACTION NO. 14-CR-00183


COMMONWEALTH OF KENTUCKY                                           APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

JONES, JUDGE: Ernest Merriweather filed a post-conviction motion under

Kentucky Rules of Civil Procedure (CR) 60.02 and 60.03, as well as the Eighth

and Fourteenth Amendments to the United States Constitution, asking to be

released from incarceration due to the risk of contracting COVID-19. The

Christian Circuit Court denied the motion. Having reviewed the record and being

otherwise sufficiently advised, we affirm.
             On or about March 18, 2016, following Merriweather’s guilty plea to

the charge of first-degree sodomy, the trial court entered a judgment of conviction

sentencing Merriweather to twenty years in prison under the supervision of the

Kentucky Department of Corrections. He is currently housed at Eastern Kentucky

Correctional Complex (EKCC).

             On August 21, 2020, acting without the assistance of counsel,

Merriweather filed a motion based on CR 60.02, CR 60.03, and the Eighth and

Fourteenth Amendments to the United States Constitution to suspend further

execution of his sentence or, alternatively, to allow home incarceration.

Merriweather claims that his incarceration during the COVID-19 pandemic puts

him at an elevated risk of contracting the virus because he suffers from diabetes

and hypertension. After the trial court denied his motion, Merriweather filed this

appeal.

             A trial court ruling on a CR 60.02 motion “will not be overturned [on

appeal] except for an abuse of discretion.” Barnett v. Commonwealth, 979 S.W.2d

98, 102 (Ky. 1998). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014) (quoting

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999)).




                                         -2-
             The purpose of CR 60.02 is “to address significant defects in the trial

proceedings.” Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky. App. 2014)

(emphasis added). Merriweather’s sentence was imposed following his guilty plea.

He has not alleged any procedural or substantive defects that occurred with respect

to the entry of his plea or at the time the trial court entered its initial judgment. His

allegations concern EKCC’s response to the COVID-19 pandemic, which began

approximately four years after Merriweather was sentenced. While we are

sympathetic to the fact that Merriweather’s medical condition places him at an

elevated risk, the simple fact remains that “[t]he hardships cited by [him] have no

relation to the trial proceedings or any additional undiscovered evidence not

presented at trial[.]” Wine v. Commonwealth, 699 S.W.2d 752, 754 (Ky. App.

1985). As such, we discern no abuse of discretion by the trial court with respect to

its denial of relief pursuant to CR 60.02. Id.

             Merriweather is similarly not entitled to CR 60.03 relief. CR 60.03

states:

             Rule 60.02 shall not limit the power of any court to
             entertain an independent action to relieve a person from a
             judgment, order or proceeding on appropriate equitable
             grounds. Relief shall not be granted in an independent
             action if the ground of relief sought has been denied in a
             proceeding by motion under Rule 60.02, or would be
             barred because not brought in time under the provisions
             of that rule.

(Emphasis added.) Additionally,

                                           -3-
                [r]elief [under CR 60.03] requires a showing of three
                elements: “Claimants must (1) show that they have no
                other available or adequate remedy; (2) demonstrate that
                movants’ own fault, neglect, or carelessness did not
                create the situation for which they seek equitable relief;
                and (3) establish a recognized ground . . . for the
                equitable relief.”

Meece v. Commonwealth, 529 S.W.3d 281, 295-96 (Ky. 2017) (quoting Bowling v.

Commonwealth, 163 S.W.3d 361, 365 (Ky. 2005)).

                In addition to filing his motion in his criminal case and not as an

independent action as required by CR 60.03, Merriweather cannot show that no

other remedies are available to him. When conditions of confinement are at issue,

like they are here, the proper avenue is for the prisoner to pursue his claims

through the prison grievance system. See KRS1 454.415. If the prisoner still has

concerns after fully exhausting his administrative remedies, he may file a civil

action against the warden pursuant to KRS 418.040. A civil, conditions-of-

confinement suit is the appropriate way for Merriweather to raise his constitutional

challenges. Williams v. Commonwealth, Nos. 2019-CA-0964-MR and 2020-CA-

0638-MR, 2021 WL 943753, at *3 (Ky. App. Mar. 12, 2021) (“Conditions of

confinement claims are civil in nature; as such, the sentencing court is not the

proper forum to address them.”). While such a suit could possibly provide

Merriweather with some measure of injunctive or other civil relief, it cannot


1
    Kentucky Revised Statutes.

                                            -4-
provide him with relief from his criminal judgment, the remedy he sought before

the trial court. Gomez v. United States, 899 F.2d 1124, 1126 (11th Cir. 1990)

(“[R]elief of an Eighth Amendment violation does not include release from

confinement.”); Cook v. Hanberry, 596 F.2d 658, 660 (5th Cir. 1979) (“Assuming

[a]rguendo that his allegations of mistreatment demonstrate cruel and unusual

punishment, the petitioner still would not be entitled to release from prison. The

appropriate remedy would be to enjoin continuance of any practices or require

correction of any conditions causing him cruel and unusual punishment.”).

             For the foregoing reasons, the Christian Circuit Court’s order denying

Ernest Merriweather’s post-conviction motion is affirmed.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Ernest Merriweather, pro se               Daniel Cameron
West Liberty, Kentucky                    Attorney General of Kentucky

                                          Ken W. Riggs
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -5-